                                           Case 4:19-cv-02184-PJH Document 131 Filed 10/26/20 Page 1 of 5




                                  1

                                  2

                                  3

                                  4                                       UNITED STATES DISTRICT COURT

                                  5                                   NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7        “AMY”, et al.,
                                                                                          Case No. 19-cv-02184-PJH
                                  8                         Plaintiffs,

                                  9               v.                                      ORDER GRANTING IN PART AND
                                                                                          DENYING IN PART MOTION FOR
                                  10       RANDALL STEVEN CURTIS,                         RELIEF
                                  11                        Defendant.                    Re: Dkt. No. 117

                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Before the court is defendant Randall Curtis’s (“defendant”) motion for relief from

                                  15   nondispositive pretrial order of magistrate judge. Dkt. 117. The matters is fully briefed1

                                  16   and suitable for decision without oral argument. Having read the parties’ papers and

                                  17   carefully considered their arguments and the relevant legal authority, and good cause

                                  18   appearing, the court rules as follows.

                                  19            On August 25, 2020, the parties filed a joint discovery letter to resolve three

                                  20   discovery disputes before Magistrate Judge Illman. Dkt. 94. The parties disputed

                                  21   whether defendant is entitled to obtain discovery on the issue of damages; whether

                                  22   defendant is entitled to obtain discovery regarding monies plaintiffs have sought and

                                  23   received for similar claims; and whether defendant is entitled to depose plaintiffs or,

                                  24   where appropriate, their guardians. Id. at 2. On September 8, 2020, Judge Illman issued

                                  25   an order denying defendant’s requests in their entirety and granting plaintiffs’ motion for a

                                  26
                                       1
                                  27     Defendant also filed an unopposed administrative motion, (Dkt. 116), requesting that
                                       the court consider the declaration of Dr. Hy Malinek, (Dkt. 107-2), in adjudicating the
                                  28   present motion for relief from nondispositive pretrial order of magistrate judge. The court
                                       GRANTS defendant’s administrative motion. Dkt. 116.
                                          Case 4:19-cv-02184-PJH Document 131 Filed 10/26/20 Page 2 of 5




                                  1    protective order to preclude their depositions. Dkt. 106 at 16. Defendant now seeks

                                  2    relief from that order, (Dkt. 117), and this court set a briefing schedule, (Dkt. 124).

                                  3           A district court may modify or set aside an order of a magistrate judge on a non-

                                  4    dispositive matter only if it is “clearly erroneous or contrary to law.” 28 U.S.C.

                                  5    § 636(b)(1)(A); Fed. R. Civ. P. 72(a). Under this “deferential” standard, the district court

                                  6    may not “substitute its judgment” for that of the magistrate judge. United States v.

                                  7    Abonce-Barrera, 257 F.3d 959, 968 (9th Cir. 2001); Grimes v. City & Cty. of San

                                  8    Francisco, 951 F.2d 236, 241 (9th Cir. 1991). A finding of fact may be set aside as

                                  9    clearly erroneous only if the court has “a definite and firm conviction that a mistake has

                                  10   been committed.” Burdick v. C.I.R., 979 F.2d 1369, 1370 (9th Cir. 1992). However, the

                                  11   “magistrate’s legal conclusions are reviewed de novo to determine whether they are

                                  12   contrary to law.” Perry v. Schwarzenegger, 268 F.R.D. 344, 348 (N.D. Cal. 2010)
Northern District of California
 United States District Court




                                  13   (citations omitted).

                                  14          Defendant raises several objections to Judge Illman’s order, but there are two

                                  15   issues that essentially undergird all of defendant’s objections. The first is whether section

                                  16   2255 requires any particular plaintiff to demonstrate that he or she was a victim and

                                  17   suffered a personal injury. Mtn. at 1. Judge Illman, relying on the Sixth Circuit’s opinion

                                  18   in Doe v. Boland, 698 F.3d 877 (6th Cir. 2012), determined these are not separate

                                  19   elements of a title 18 U.S.C. § 2255(a) claim and that plaintiffs need not establish, as a

                                  20   matter of fact, that each one suffered a personal injury based on defendant’s conduct.

                                  21   Mtn. at 1–2. The second issue is whether plaintiffs have sufficiently established their

                                  22   identities such that defendant cannot take discovery into whether they are in fact the

                                  23   victims of defendant’s crime. Id. at 1.

                                  24          The first issue is easily disposed of. As discussed in this court’s order granting

                                  25   plaintiffs’ motion to strike, (Dkt 130 at 8–9), a § 2255 plaintiff need not show that he or

                                  26   she is a victim and that they suffered a personal injury. As long as plaintiffs establish that

                                  27   they are victims, then they necessarily suffered a personal injury. Further, a plaintiff that

                                  28   elects liquidated damages under § 2255 need not demonstrate that he or she suffered
                                                                                      2
                                          Case 4:19-cv-02184-PJH Document 131 Filed 10/26/20 Page 3 of 5




                                  1    actual damages. See Boland, 698 F.3d at 882.

                                  2           In this case, plaintiffs’ amended complaint only seeks liquidated damages and no

                                  3    longer requests punitive damages, as was the case in the original complaint. Dkt. 81,

                                  4    ¶ 46. For that reason, the reasoning underlying this court’s prior discovery order, which

                                  5    determined that defendant could seek depositions with regard to punitive damages, (Dkt.

                                  6    71 at 2), is moot. As stated by the Boland court:

                                  7                   The point of a minimum-damages requirement is to allow
                                                      victims of child pornography to recover without having to
                                  8                   endure potentially damaging damages hearings. Were it
                                                      otherwise, a fresh damages hearing might inflict fresh wounds,
                                  9                   increasing the child’s suffering and increasing the
                                                      compensatory damages to which she is entitled. . . . Once a
                                  10                  child has shown she was the victim of a sex crime, there is little
                                                      point in forcing her to prove an amount of damages, only to
                                  11                  have the court disregard that figure and award the statutory
                                                      minimum.
                                  12
Northern District of California
 United States District Court




                                  13   698 F.3d at 882. This reasoning applies with equal force to depositions into plaintiffs’

                                  14   damages. Accordingly, Judge Illman did not err in determining that defendant could not

                                  15   depose plaintiffs on the issues of damages and any monies received by plaintiffs.

                                  16          The second issue merits some further discussion. In its prior discovery order, this

                                  17   court determined that because plaintiffs must demonstrate that they are the individuals

                                  18   depicted in the offending images, defendant could seek depositions on that issue. Dkt.

                                  19   71 at 2. In his order, Judge Illman indicated that defendant’s criminal proceeding

                                  20   resolved whether any plaintiff was, in fact, a victim of defendant’s criminal convictions.

                                  21   Dkt. 106 at 5, 12. The order went on to state that “the issue of the identity of the persons

                                  22   depicted in the hundreds of images found in Defendant’s possession remains subject to

                                  23   proof and to the conduct of discovery that would be proportional to the needs of the

                                  24   case.” Id. at 11. Finally, the order stated, “this contention is unrelated to any of the three

                                  25   currently pending discovery disputes.” Id. at 12. Defendant objects to Judge Illman’s

                                  26   “finding” that plaintiffs are in fact victims. Mtn. at 1.

                                  27          To the extent Judge Illman’s order finds that plaintiffs have established that they

                                  28   are victims as defined in § 2255(a), that finding was in error. As acknowledged in the
                                                                                        3
                                          Case 4:19-cv-02184-PJH Document 131 Filed 10/26/20 Page 4 of 5




                                  1    order, the identity issue was not presented to Judge Illman and his ruling only denied

                                  2    defendant’s motion to compel “as to damages, causation, and moneys sought or received

                                  3    from other violators.” Dkt. 106 at 16. The order’s discussion of defendant’s criminal

                                  4    proceeding should not be read to establish a finding regarding plaintiffs’ identities in this

                                  5    case for three reasons.

                                  6           First, as noted in the court’s prior discovery order, plaintiffs have not demonstrated

                                  7    that their identities were an essential allegation of defendant’s criminal case such that he

                                  8    would be estopped from denying that fact pursuant to title 18 U.S.C. § 3664(l). Dkt. 71 at

                                  9    2 n1. Second, the restitution stipulation between defendant and the government explicitly

                                  10   provided that defendant did not stipulate that any of the claimants was a statutory victim,

                                  11   that nothing in the stipulation would be construed as any admission in a later proceeding,

                                  12   and the stipulation was presented pursuant to Federal Rule of Evidence 408. See United
Northern District of California
 United States District Court




                                  13   States v. Curtis, No. CR 16-00510 SI, Dkt. 90 at 2. This stipulation was akin to a

                                  14   settlement agreement where one party agreed to pay a sum without admitting liability as

                                  15   to a particular fact. Third, as Judge Illman noted, the amended judgment in the criminal

                                  16   case denominated the restitution claimants as victims, but that amended judgment was a

                                  17   form document (form AO 245B). See United States v. Curtis, No. CR 16-00510 SI, Dkt.

                                  18   114 at 7. Rather than making a finding that plaintiffs are “victims,” the judgment recorded

                                  19   the stipulated restitution as agreed by the parties and does not controvert the terms of the

                                  20   stipulation.

                                  21          Thus, the issue of identity remains subject to proof. As stated above, the court

                                  22   previously determined that defendant could depose the plaintiffs (or their guardians,

                                  23   where appropriate) on the issue of identity. Dkt. 71 at 4–5. However, given that

                                  24   damages discovery is no longer an issue and given that identity is particularly within the

                                  25   personal knowledge of each plaintiff, their identities could easily by established by

                                  26   declaration or interrogatory responses, obviating the need for expensive, time

                                  27   consuming, and potentially harassing depositions.

                                  28          For the foregoing reasons, defendant’s motion for relief from a non-dispositive
                                                                                     4
                                         Case 4:19-cv-02184-PJH Document 131 Filed 10/26/20 Page 5 of 5




                                  1    magistrate judge order is GRANTED to the extent that the order made findings with

                                  2    regard to whether plaintiffs are in fact victims of defendant’s crime and DENIED in all

                                  3    other respects.

                                  4          IT IS SO ORDERED.

                                  5    Dated: October 26, 2020

                                  6                                                /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                  7                                                United States District Judge
                                  8
                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    5
